Rule 219.    Annual registration of attorneys.

        (a)   Every attorney admitted to practice law in this Commonwealth shall pay an
annual fee of $125.00 and electronically file the annual fee form provided for in this
rule by July 1. The fee shall be collected under the supervision of the Attorney
Registration Office, which shall make [send or cause to be sent to every attorney,
except an attorney who has elected to file the form electronically,] the annual fee
form available for filing through a link on the Board’s website
(http://www.padisciplinaryboard.org) or directly at https://ujsportal.pacourts.us.
[The Attorney Registration Office shall transmit to those attorneys who have
elected to file the form electronically a notice by e-mail to register by July 1.
Failure to receive the annual fee form by mail or electronically shall not excuse
payment of the fee.] The said fee shall be used to defray the costs of disciplinary
administration and enforcement under these rules, and for such other purposes as the
Board shall, with the approval of the Supreme Court, from time to time determine. Upon
an attorney’s written request submitted to the Attorney Registration Office and
for good cause shown, the Attorney Registration Office shall grant an exemption
from the electronic filing requirement and permit the attorney to file the annual
fee form in paper form.

                    Note: Pa.R.P.C. 1.15(u) imposes an additional annual
                    fee for use by the IOLTA Board, and Pa.R.D.E. 502(b)
                    imposes an additional annual fee for use by the
                    Pennsylvania Lawyers Fund for Client Security.

       ***
       (c)   On or before May 15 of each year, the Attorney Registration Office shall
transmit to all attorneys required by this rule to pay an annual fee [except those
attorneys who have elected electronic filing, a form required by subdivision (d) of
this rule. On or before May 15 of each year subsequent to the year in which an
attorney elects electronic filing, the Attorney Registration Office shall transmit to
such attorney] a notice by e-mail to register electronically by July 1. Failure to
receive notice shall not excuse the filing of the annual fee form or payment of the
annual fee.

      (d)    On or before July 1 of each year, all attorneys required by this rule to pay
an annual fee shall electronically file with the Attorney Registration Office [a signed
or] an electronically endorsed form prescribed by the Attorney Registration Office in
accordance with the following procedures:

             (1)    The form shall set forth:

      ***

                    (ii)   The current e-mail, residence and office addresses of the
             attorney, [each] the latter two of which shall be an actual street address
      or rural route box number[, and the]. The Attorney Registration Office
      shall refuse to accept a form that sets forth only a post office box number
      for either [required] the residence or office address. A preferred mailing
      address different from those addresses may also be provided on the form
      and may be a post office box number. The attorney shall indicate which of
      the addresses, the residence, office or mailing address, as well as
      telephone and fax number will be accessible through the website of the
      Board (http://www.padisciplinaryboard.org[/]) and by written or oral
      request to the Board. Upon an attorney’s written request submitted to the
      Attorney Registration Office and for good cause shown, the contact
      information provided by the attorney will be nonpublic information and will
      not be published on the Board’s website or otherwise disclosed.

             Note: Public web docket sheets will show the attorney’s
             address as entered on the court docket.

***

             (viii) Whether the attorney is covered by professional liability
      insurance on the date of registration in the minimum amounts required by
      Rule of Professional Conduct 1.4(c). Rule 1.4(c) does not apply to
      attorneys who do not have any private clients, such as attorneys in full-
      time government practice or employed as in-house corporate counsel.

             Note: The Disciplinary Board will make the information
             regarding insurance available to the public upon written or
             oral request and on its website. The requirement of Rule
             219(d)(3) that every attorney who has filed an annual fee
             form [or elects to file the form electronically] must
             [notify] give written notice to the Attorney Registration
             Office of any change in the information previously submitted
             within 30 days after such change will apply to the information
             regarding insurance.

***

       (2)    Payment of the annual fee shall be made in one of two ways: a)
electronically by credit or debit card at the time of electronic transmission
of [accompany] the form through the online system of the Attorney
Registration Office, which payment shall include a nominal fee to process
the electronic payment; or b) by check or money order drawn on a U.S.
bank, in U.S. dollars using a printable, mail-in voucher. IOLTA, trust, escrow
and other fiduciary account checks tendered in payment of the annual fee will not
be accepted. If the annual fee form, voucher [and] or payment [are] is
incomplete or if a check in payment of the annual fee has been returned to the
Board unpaid, the annual fee shall not be deemed to have been paid until a
                                    2
      collection fee, and one or both of the late payment penalties prescribed in
      subdivision (f) of this rule if assessed, shall also have been paid. The amount of
      the collection fee shall be established by the Board annually after giving due
      regard to the direct and indirect costs incurred by the Board during the preceding
      year for checks returned to the Board unpaid.

             (3)    Every attorney who has filed the form [or elects to file the form
      electronically] shall notify the Attorney Registration Office in writing of any
      change in the information previously submitted, including e-mail address, within
      30 days after such change, which notice shall be sent by mail or facsimile
      transmission, provided, however, that any change in the information required by
      subsections (d)(1)(iii), (iv) and (v) (collectively relating to financial account
      information) that occurs after the filing of the form required by subdivisions (a)
      and (d)(1) of this rule need only be reported on the next regular annual fee form
      due July 1. Attorneys must promptly ensure that IOLTA accounts are
      properly enrolled with the Pennsylvania IOLTA Board pursuant to the
      applicable IOLTA regulations. Failure to timely register and file the next annual
      fee form shall not excuse this subsection’s requirement of reporting changes in
      financial account information on an annual basis on or before July 1, and failure
      to make such a report shall constitute a violation of this rule.

      ***

             (5)   Submission of the annual fee form through electronic means
      signifies the attorney’s intent to sign the form. By submitting the form
      electronically, the attorney certifies that the electronic filing is true and
      correct.

                    Note: Subsection (5) of subdivision (d) incorporates the
                    language of In Re: Provisions for Electronic Filing of
                    Attorney Registration Statements, No. 99 Disciplinary
                    Rules Docket (Pa. Supreme Court, April 13, 2011).

      ***

      (g)    The Attorney Registration Office shall provide to the [Board] Office of the
Secretary a copy of any certification filed by the Attorney Registration Office with the
Supreme Court pursuant to the provisions of this rule.

        (h)  An attorney who has been administratively suspended pursuant to
subdivision (f) for three years or less is not eligible to file the annual fee form
electronically. The procedure for reinstatement [of an attorney who has been
administratively suspended pursuant to subdivision (f) for three years or less] is
as follows:



                                           3
             (1)    The formerly admitted attorney shall submit to the Attorney
        Registration Office the form required by subdivision (d)(1) along with payment
        of:

                    (i)     the current annual fee;

                    (ii)    the annual fee that was due in the year in which the attorney
                            was administratively suspended;

                    (iii)   the late payment penalties required by paragraph (3);

                    (iv)    any unpaid collection fee; and

                    (v)     a reinstatement fee of $300.00.

             (2)     Upon receipt of the annual fee form, a verified statement showing
      compliance with Enforcement Rule 217 (relating to formerly admitted attorneys),
      and the payments required by paragraph (1), the Attorney Registration Office
      shall so certify to the [Board] Office of the Secretary and to the Supreme Court.
      Unless the formerly admitted attorney is subject to another outstanding order of
      suspension or disbarment or the order has been in effect for more than three
      years, the filing of the certification from the Attorney Registration Office with the
      Prothonotary of the Supreme Court shall operate as an order reinstating the
      person to active status.

      ***

       (i)    Retired Status: An attorney who has retired [shall] must file by mail or
deliver in person [with] to the Attorney Registration Office an application for
retirement and payment of any applicable late fees or penalties pursuant to
subdivision (f). Upon the transmission of such application from the Attorney
Registration Office to the Supreme Court, the Court shall enter an order transferring the
attorney to retired status, and the attorney shall no longer be eligible to practice law.
The retired attorney will be relieved from [the] payment of the annual fee imposed by
this rule upon active practitioners and Enforcement Rule 217 (relating to formerly
admitted attorneys) shall not be applicable to the formerly admitted attorney unless
ordered by the Court in connection with the entry of an order of suspension or
disbarment under another provision of these rules. An attorney on retired status for
three years or less may be reinstated in the same manner as an inactive attorney,
except that the retired attorney shall pay the annual active fee for the three most recent
years or such shorter period in which the attorney was on retired status instead of the
amounts required to be paid by an inactive attorney seeking reinstatement. The Chief
Justice may delegate the processing and entry of orders under this subdivision to the
Prothonotary.



                                            4
         (j)   Inactive Status: An attorney who is not engaged in practice in
Pennsylvania, has sold his or her practice pursuant to Rule 1.17 of the Pennsylvania
Rules of Professional Conduct, or is not required by virtue of his or her practice
elsewhere to maintain active licensure in the Commonwealth may request inactive
status or continue that status once assumed. The attorney shall be removed from the
roll of those classified as active until and unless such inactive attorney makes a request
under paragraph (2) of this subdivision (j) for an administrative return to active status
and satisfies all conditions precedent to the grant of such request; or files a petition for
reinstatement under subdivision (d) of Enforcement Rule 218 (relating to procedure for
reinstatement of an attorney who has been on inactive status for more than three years,
or who is on inactive status and had not been on active status at any time within the
prior three years) and is granted reinstatement pursuant to the provisions of that
Enforcement Rule.

               (1)   An inactive attorney under this subdivision (j) shall continue to file
       the annual form required by subdivision (d), shall file the form through the
       online system identified in subdivision (a), and shall pay an annual fee of
       $70.00 in the manner provided in subdivision (d)(2). Noncompliance with this
       provision will result in the inactive attorney incurring late payment penalties,
       incurring a collection fee for any check in payment that has been returned to the
       Board unpaid, and being placed on administrative suspension pursuant to and in
       accordance with the provisions of subdivision (f) of this rule.

              (2)    Administrative Change in Status from Inactive Status to Active
       Status: An attorney on inactive status may request a resumption of active status
       [on a] form [provided by] from the Attorney Registration Office. The form
       must be filed by mail or delivered in person to the Attorney Registration
       Office. Resumption of active status shall be granted unless the inactive attorney
       is subject to an outstanding order of suspension or disbarment, unless the
       inactive attorney has sold his or her practice pursuant to Rule 1.17 of the
       Pennsylvania Rules of Professional Conduct (see Enforcement Rule 218(h)),
       unless the inactive status has been in effect for more than three years, or unless
       the inactive attorney had not been on active status at any time within the
       preceding three years (see Enforcement Rule 218(h)), upon the payment of:

                    (i)     the active fee for the assessment year in which the
                            application for resumption of active status is made or the
                            difference between the active fee and the inactive fee that
                            has been paid for that year; and

                    (ii)    any collection fee or late payment penalty that may have
                            been assessed pursuant to subdivision (f), prior to the
                            inactive attorney’s request for resumption of active status.

       ***


                                             5
        (k)      Administrative Change in Status From Administrative Suspension to
Inactive Status: An inactive attorney who has been administratively suspended for
failure to file the annual form and pay the annual fee required by subdivision (j)(1) of this
rule, may request an administrative change in status [to inactive status] form from
the Attorney Registration Office. The form must be filed by mail or delivered in
person to the Attorney Registration Office and said Office [The Attorney
Registration Office] shall change the status of an attorney eligible for inactive status
under this subdivision upon receipt of:

              (1)     the annual form required by subdivision (d);

              (2)     payment of the annual fee required by subdivision (j)(1);

             (3)    payment of all collection fees and late payment penalties assessed
       under subdivisions (d)(2) and (f); and

              (4)     payment of an administrative processing fee of $100.00.

       ***

       (l)     The Board shall transmit by certified mail[, return receipt requested,] to
every attorney who fails to pay any expenses taxed pursuant to Enforcement Rule
208(g) (relating to costs), addressed to the last known address of the attorney, a notice
stating:

               (1)   That unless the attorney shall pay all such expenses within 30 days
        after the date of the notice, such failure to pay will be deemed a request to be
        administratively suspended, and at the end of such period the name of the
        attorney will be certified to the Supreme Court, which will enter an order
        administratively suspending the attorney.

              (2)    That upon entry of the order of administrative suspension, the
        attorney shall comply with Enforcement Rule 217 (relating to formerly admitted
        attorneys), a copy of which shall be enclosed with the notice.

       ***

       (n)     A former or retired justice or judge who is not the subject of an outstanding
order of discipline affecting his or her right to practice law and who wishes to resume
the practice of law shall file with the Attorney Registration Office a notice in writing [to
that effect]. The notice shall:

              [(i)] (1)     describe:




                                             6
                   [(A)] (i)   any discipline imposed within six years before the
            date of the notice upon the justice or judge by the Court of Judicial
            Discipline;

                    [(B)] (ii)    any proceeding before the Judicial Conduct Board or
            the Court of Judicial Discipline settled within six years before the date of
            the notice on the condition that the justice or judge resign from judicial
            office or enter a rehabilitation program; and

             [(ii)] (2)    include a waiver available through the Attorney
      Registration Office and signed by the justice or judge, if the notice discloses a
      proceeding described in [paragraph (i)] subsection (1), of the confidentiality of
      the record in that proceeding for the limited purpose of making the record
      available to the Board in any subsequent proceeding under these rules[;] .

           [(iii) be accompanied by payment of the full annual fee for the
      assessment year in which the notice is filed.]

An annual fee form will be provided by the Attorney Registration Office. The form
must be filed by mail or delivered in person to said Office and be accompanied by
payment of the full annual fee for the assessment year in which the notice is filed.




                                          7